DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non Final Office Action responsive to Applicant’s Request for Continued Examination filed 9/16/2022.	
Claims 1-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Janczuk et al. (US 2016/0150053) in view of Wintergerst (US 2006/0064545).

With respect to claim 1, Janczuk discloses: a server; and one or more processors in communication with the server, the one or more processors configured to perform operations including: generating, with the one or more processors, a sandboxed containerized runtime in a memory in communication with the one or more processors, the sandboxed containerized runtime associated with one or more application programming interfaces (APIs) for accessing a plurality of data sources; instantiating, with the one or more processors, an application from a first runtime to the sandboxed containerized runtime (Abstract, [0032], [0066], [0016]-[0018]). 
Janczuk does not specificially disclose: receiving, with the one or more processors and from the application, a request for data stored in a data source of the plurality of data sources; retrieving, with the one or more processors and using an API of the one or more APIs, a copy of the requested data from  the data source; and transmitting, with the one or more processors and using the API, the copy of the requested data to the sandboxed containerized runtime for the application to operate on.
However, Wintergerst discloses: receiving, with the one or more processors and from the application, a request for data stored in a data source of the plurality of data sources; retrieving, with the one or more processors and using an API of the one or more APIs, a copy of the requested data from  the data source; and transmitting, with the one or more processors and using the API, the copy of the requested data to the sandboxed containerized runtime for the application to operate on ([0084]-[0087]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to improve throughput by implementing a centralized cache storage for runtime systems ([0011], WIntergerst).

With respect to claims 8 and 15, they each recite similar limitations as claim 1, and are therefore rejected under the same citations and rationale.


Claims 2-4, 7, 9-11, 14, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Janczuk et al. (US 2016/0150053) in view of Wintergerst (US 2006/0064545) further in view of Jain et al. (US 2016/0127307) 

With respect to claim 2, Janczuk and Wintergerst do not specifically disclose: wherein the operations further include identifying an API to retrieve the data based on the data source.
However, Jain discloses: wherein the operations further include identifying an API to retrieve the data based on the data source ([0030], “…via an api…”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to quickly restore earlier versions of virtual machines and files by providing a non passive storage target in which backup data may be directly accessed and modified ([0024], Jain).

With respect to claim 3, Jain discloses: wherein the data is a snapshot of the virtual machine ([0030]).  

With respect to claim 4, Jain discloses: wherein the operations further include restoring a database to a target location and the app performs queries on the restored database ([0028], [0053], [0058]).  

With respect to claim 7, Jain discloses: wherein the app includes a user interface and the operations further comprise generating a user interface to display indexed files ([0037], [0038]).

	With respect to claims 8-11, 14, they each recite similar limitations as claims 1-4, 7, and are therefore rejected under the same citations and rationale.

	With respect to claims 15-18, 21, they each recite similar limitations as claims 1-4, 7, and are therefore rejected under the same citations and rationale.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Janczuk et al. (US 2016/0150053) in view of Wintergerst (US 2006/0064545) further in view of Ignatchenko et al. (US 2014/0304819)
With respect to claim 5, Janczuk and WIntergerst do not specifically disclose: wherein the data includes input and output from the virtual machine and the operations further include disabling the virtual machine based on analysis of the input.  
However, Ignatchenko discloses: wherein the data includes input and output from the virtual machine and the operations further include disabling the virtual machine based on analysis of the input ([0017]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ignatchenko to reduce the attack window for an update process when a zero day attack is found and announced ([0003], Ignatchenko).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195